 
Exhibit 10.1
 

AMENDMENT TO
EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of December 15, 2008
(“Amendment Effective Date”) among Krispy Kreme Doughnut Corporation, a North
Carolina Corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North Carolina
Corporation (the “Company” and together with KKDC, the “Companies”) and James H.
Morgan (the “Executive”).
 
WHEREAS, the Companies and the Executive are parties to an Employment Agreement
dated as of February 27, 2008 (the “Agreement”);
 
WHEREAS, the Companies and the Executive wish to amend the Agreement as set
forth herein in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Companies and the Executive hereby agree as follows:
 
1. The following paragraph is added at the end of Section 13.14 of the
Agreement:
 
“With respect to any reimbursement or in-kind benefit arrangements of the
Companies and their subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Companies.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.  Any tax gross-up payment
under this Agreement shall be made to the Executive not later than the end of
the Executive’s taxable year next following his taxable year in which he remits
the related taxes.”
 
2. Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.
 

 
 

--------------------------------------------------------------------------------

 



 
3. All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement shall be construed and governed in accordance
with the laws of the state of North Carolina, without regard to principles of
conflict of laws.
 
4. This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.
 

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
   
By:  /s/ Kenneth J. Hudson
        Printed Name: Kenneth J. Hudson
        Title: SVP Human Resources
 
KRISPY KREME DOUGHNUTS, INC.
   
By:  /s/ Douglas R. Muir
        Printed Name: Douglas R. Muir
        Title: Chief Financial Officer
   
/s/ James H. Morgan
James H. Morgan



 


-3-
